

Exhibit 10.21
EXECUTION COPY


MYOVANT SCIENCES LTD.
RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (this “Agreement”), dated May 31, 2017
(the “Grant Date”), is made by and between Myovant Sciences Ltd., a Bermuda
exempted limited company (the “Parent”) and Lynn Seely (the “Participant”).
1.    Definitions. Capitalized terms used but not defined herein have the
meaning set forth in the Myovant Sciences Ltd. 2016 Equity Incentive Plan, as
amended and restated (the “Plan”).
2.    Grant of Restricted Stock. Subject to the provisions of this Agreement and
the provisions of the Plan, the Parent hereby grants to the Participant 564,111
restricted shares of Common Stock of the Parent (the “Restricted Shares”).
3.    Vesting and Forfeiture.
(i)    Generally. Except as set forth below in clauses (ii) and (iii) of this
Section 3, one-hundred percent (100%) of the Restricted Shares will vest and
become non-forfeitable, as follows: (a) one-third (1/3rd) of the Restricted
Shares will vest if the price per share of Parent Common Stock exceeds $30.00
for a continuous 5-day VWAP period, which represents two times (2x) the price
per share of Parent Common Stock on the date of the initial public offering, (b)
an additional one-third (1/3rd) of the Restricted Shares will vest if the share
price exceeds $60.00 for a continuous 5-day VWAP period, and (c) the final
one-third (1/3rd) of the Restricted Shares will vest if the share price exceeds
$90.00 for a continuous 5-day VWAP period, provided, however, that the
Restricted Shares described in this clause (i) will only vest and become
non-forfeitable on each such vesting date if, and only if, the Participant
remains in Continuous Service with Myovant Sciences, Inc. (the “Company”) on
each applicable vesting date. For purposes of this section, “VWAP” means the
dollar volume-weighted average price of the Parent’s Common Stock calculated for
each trading day during the entirety of the regular trading period for each such
trading day over the applicable period.
(ii)    Termination of Continuous Service. Notwithstanding the foregoing and
subject to clause (iii) below, if the Participant’s Continuous Service ceases
for any reason, all unvested Restricted Shares shall be forfeited; provided,
however, that if the Participant’s Continuous Service ceases because the
Participant is terminated without Cause or if the Participant resigns for Good
Reason, each as defined in the Participant’s employment agreement with the
Company, dated May 30, 2016 (the “Employment Agreement”), fifty-percent (50%) of
the Participant’s then unvested Restricted Shares shall immediately vest and
become non-forfeitable. If the Participant’s Continuous Service ceases because
the Participant is terminated for any other reason, all unvested Restricted
Shares shall be forfeited. Upon the forfeiture of any Restricted Shares pursuant
to this Section 3, the Participant shall have no further right with respect to
such Restricted Shares.
(iii)    Change of Control. Notwithstanding the foregoing, in the event the
Participant’s Continuous Service is terminated by the Company without Cause or
by the Participant for Good Reason after a Change of Control (but not before a
Change of Control), one-hundred percent (100%) of the Participant’s then
unvested Restricted Shares shall immediately vest and become non-forfeitable.
For the avoidance of doubt, for purposes of this Agreement, the definition of
“Change of Control” shall be governed by the definition as used in the
Employment Agreement (notwithstanding the definition under the Plan).


1.



--------------------------------------------------------------------------------




4.    Taxes.
(i)    Withholding. The Participant shall be required to pay, in cash, to the
Parent, and the Parent and its Affiliates shall have the right and are hereby
authorized to withhold from this Restricted Stock Award or from any compensation
or other amount owing to the Participant, the amount of any applicable
withholding taxes with respect to the Restricted Shares upon the applicable
vesting date, or the date the value of any shares of Common Stock first becomes
includible in the Participant’s gross income for income tax purposes, and to
take such other action as may be necessary in the opinion of the Parent to
satisfy all obligations for payment of such taxes. Regardless of any action the
Parent or the Company may take with respect to any or all tax withholding
obligations, the Participant acknowledges that the ultimate liability for all
such taxes is and remains the Participant’s responsibility (or that of the
Participant’s beneficiary).
(ii)    83(b) Election. The Participant hereby acknowledges that the Participant
has been advised by the Company and the Parent to seek independent tax advice
from the Participant’s advisors regarding the availability and advisability of
making an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, and that any such election, if made, must be made within 30 days of the
Grant Date. The Participant expressly acknowledges that the Participant is
solely responsible for filing any such Section 83(b) election with the
appropriate governmental authorities, irrespective of the fact that such
election is also delivered to the Parent.
5.    Rights as a Shareholder. The Participant shall be the record owner of the
Restricted Shares unless or until such Restricted Share is forfeited pursuant to
Section 3 above or is otherwise transferred, and as record owner shall be
entitled to all rights of a common shareholder of the Parent. Any dividends paid
on the Restricted Shares shall be subject to the same vesting and forfeiture
restrictions as apply to the Restricted Shares.
6.    Evidence of Shares; Legend. The Participant agrees that, in the Parent’s
discretion, the Participant’s ownership of the Restricted Shares may be
evidenced solely by a “book entry” (i.e., a computerized or manual entry) in the
records of the Parent or its designated stock transfer agent in the
Participant’s name, which shall be subject to a stop transfer order consistent
with this Agreement and the legend set forth below. If, however, during the
period in which the restrictions remain in place, the Restricted Shares are
evidenced by a stock certificate or certificates, registered in the
Participant’s name, the Participant acknowledges that upon receipt of such stock
certificate or certificates, such certificates shall bear the following legend
and such other legends as may be required by law or contract:
“These shares have been issued pursuant to the Myovant Sciences Ltd. 2016 Equity
Incentive Plan, as amended and restated (the “Plan”) and are subject to
forfeiture to Myovant Sciences Ltd. in accordance with the terms of the Plan and
an Agreement between Myovant Sciences Ltd. and the person in whose name the
certificate is registered. These shares may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of except in
accordance with the terms of the Plan and said Agreement.”
The Participant agrees that upon receipt of any such stock certificates for the
Restricted Shares the Participant shall deposit each such certificate with the
Parent, or such other escrow holder as the Board may appoint, together with a
stock power endorsed in blank or other appropriate instrument of transfer, to be
held by the Parent or such escrow holder until the applicable vesting date. Upon
expiration of the applicable portion of the restrictions, a certificate or
certificates representing the shares of Common Stock as to which the period of
restriction has so lapsed shall be delivered to the Participant by the Parent,
subject to satisfaction of any tax obligations in accordance with Section 4
hereof; provided, however, that such shares of Common Stock may nevertheless be
evidenced on a noncertificated basis, to the extent not prohibited by applicable
law or the rules of any stock exchange.
7.    Transferability. The Restricted Shares may not, at any time prior to
becoming vested pursuant to Section 3 above, be transferred, sold, assigned,
pledged, hypothecated or otherwise alienated; provided, however, that


2.



--------------------------------------------------------------------------------




the Board may, in its discretion, permit the Restricted Shares to be transferred
subject to such conditions and limitations as may be imposed by the Board.
8.    No Right as Employee or Consultant. Subject to the Employment Agreement,
neither the grant of the Restricted Shares nor any terms contained in this
Agreement shall (i) affect in any manner whatsoever the right or power of the
Company to terminate the Participant’s Continuous Service for any reason, with
or without cause, (ii) if applicable, affect the Participant’s status as an
at-will employee of the Company who is subject to termination of Continuous
Service without cause, (iii) confer upon the Participant any right to remain
employed by or in service to the Company, (iv) interfere in any way with the
right of the Company at any time to terminate such employment or service, or (v)
affect the right of the Company to increase or decrease the Participant’s other
compensation.
9.    The Plan. By accepting any benefit under this Agreement, the Participant
and any person claiming a benefit under or through the Participant shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and this Agreement
and any action taken under the Plan by the Board, the Committee or the Parent,
in any case in accordance with the terms and conditions of the Plan. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such rules, policies and
regulations as may from time to time be adopted by the Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. In the event of any conflict with the Employment
Agreement, the Employment Agreement provisions shall control.
10.    Compliance with Laws and Regulations. The Restricted Shares and the
obligation of the Parent to deliver shares hereunder shall be subject in all
respects to (i) all applicable Federal and state laws, rules and regulations and
(ii) any registration, qualification, approvals or other requirements imposed by
any government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable.
11.    Notices. All notices by the Participant or the Participant’s successors
or permitted assigns shall be addressed to the Parent, Clarendon House, 2 Church
Street; Hamilton HM 11, Attention: General Counsel, or such other address as the
Parent may from time to time specify. All notices to the Participant shall be
addressed to the Participant at the Participant’s address in the Company’s
records.
12.    Other Plans. The Participant acknowledges that any income derived from
any Restricted Shares shall not affect the Participant’s participation in or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Parent, the Company or any other Subsidiary of the Parent.


3.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parent has caused this Agreement to be executed by its
duly authorized officer.
Myovant Sciences Ltd.
 
 
 
/s/ Frank Karbe
 
Name: Frank Karbe
 
Title: CFO
 
 
 
 
 
 
 
 
 
 
 





4.



--------------------------------------------------------------------------------




The undersigned hereby acknowledges, effective as of the date first stated
above, that the Participant has carefully read this Agreement and agrees to be
bound by all of the provisions set forth herein.
GRANTEE:
/s/ Lynn Seely
Signature
 
Lynn Seely
Name
 
July 31, 2017
Date
 
 







5.

